DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 5/18/22 are acknowledged. Claims 1, 2, 8, and 11-14 have been amended. Claims 1-16 are pending and under examination as they read on the elected species of SEQ  ID NO: 1.
Withdrawn Objections and Rejections
The objection to claims 2, 11 and 12 for minor informalities is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 2 of the previous Office action.
The rejection of claims 1, 3-10, and 14-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 3 of the previous Office action.
The rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, because the specification, while being enabling for a method of reducing worsening
of knee pain frequency by impacting a 3D shape change of bone underlying articular cartilage in
the affected joint in a patient having osteoarthritis or a method of impacting age related shape
change of bone underlying articular cartilage in a patient having osteoarthritis or delaying,
arresting, or reversing naturally occurring aging of a joint in a subject having osteoarthritis, said
methods comprising locally injecting into a joint of the patient a therapeutically effective amount
of a formulation comprising a pharmaceutically acceptable injectable carrier, and a
pharmaceutically active peptide selected from the group consisting of SEQ ID NOs: 1-5, does
not reasonably provide enablement for methods comprising all pharmaceutically active peptides
and all any subject, is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 11 of the previous Office action.
The rejection of claims  1, 3-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 19 of the previous Office action.
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Middleton-Hardie et al. (U.S. Patent No. 8,426,558, published April 23, 2013), is withdrawn in light of Applicant’s amendment thereto. See paragraph 22, page 22 of the previous Office action.
The provisional rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-7, 9, 10, 12, and 14-21 of co-pending Application No. 16/586,516 (reference application), is withdrawn because the co-pending application has been abandoned. See paragraph 24, page 25 of the previous Office action.
The rejection of claims  on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,888,846 in view of Roemer et al. (Osteoarthritis and Cartilage 24 (2016) 274e289 275), is withdrawn in light of Applicant’s amendment thereto. See paragraph 25, page 29 of the previous Office action.
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,426,558 in view of Roemer et al. (Osteoarthritis and Cartilage 24 (2016) 274e289 275), is withdrawn in light of Applicant’s amendment thereto. See paragraph   26, page 31 of the previous Office action.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite “the peptide is a peptide selected from the group consisting of a peptide of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6. Claims 2 and 11-13 recite “the peptide is a peptide of SEQ ID NO: 1”. These limitations are indefinite because it is unclear if Applicant intends for the peptide to encompass the full-length peptide set forth in SEQ ID NO: 1-6, or if Applicant intends for the peptide to encompass a fragment of SEQ ID NO: 1-6. The use of the terms “a” and “the” to refer to sequences identified by SEQ ID NOs result in claims having different scopes. The use of the term “a” encompasses amino acid sequences that comprise the full-length sequence or any portion of the sequence. Thus, a claim reciting “a peptide of SEQ ID NO:X” is anticipated by any peptide or larger polypeptide sequence. The use of the term “the” encompasses only amino acid sequences that comprise the full-length of SEQ ID NO:X, with or without additional amino acids at either or both ends. Thus, a claim reciting “the peptide of SEQ ID NO:X” is anticipated by the sequence of amino acids as specified by SEQ ID NO:X, with or without additional amino acids at either or both ends. Because of the indefinite claim language, there is ambiguity as to the scope of the claims, and one of skill in the art would not be apprised of the metes and bounds of  the claims. Claims 2-7 do not remedy the deficiencies of claim 1, and thus, are included in the rejection. Claims 9-13 do not remedy the deficiencies of claim 8, and thus, are included in the rejection. Claims 15-16 do not remedy the deficiencies of claim 14, and thus, are included in the rejection. Clarification and/or correction is required. 
It is suggested that Applicant amend the claims to recite 
“…wherein the peptide is a peptide selected from the group consisting of SEQ ID NO: 1-6”;
 “…wherein the peptide is the peptide having the amino acid sequence set forth in SEQ ID NO: 1.”;
“…wherein the peptide is a peptide selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 3.”; and 
“wherein the peptide is the peptide having the amino acid sequence set forth in SEQ ID NO: 1 and is administered in an amount in a range of 50-400 mg ± 20%.”
Applicant’s Arguments
Applicant did not set forth arguments to rebut the rejection.
Response to Arguments
The rejection is maintained for the reasons set forth above. 
Claim 6 recites “wherein the injection is a local injection to a joint of the subject and the subject is a human.” There is insufficient antecedent basis for the limitation of “the subject” in the claim. It is suggested that Application amend claim 6 to recite “wherein the injection is a local injection to the patient and the patient is human.” 
Applicant’s Arguments
Applicant did not set forth arguments to rebut the rejection.
Response to Arguments
The rejection is maintained for the reasons set forth above. 
Claim 13 recites the limitation “administered in an amount in a range of about 50 - 400 mg±20%”. The term “about” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree. The customary use of the term about encompasses values ± 10% of a given value. Under the broadest reasonable interpretation, the limitation about 50-400 mg would encompass values ±10% of 50-400 mg. However, the use of the ±20 makes the limitation confusing because it is unclear if ± is intended to define the term about, or if ±20 is solely applicable to 50-400 mg, and the term about is given its customary meaning of ±10 %. Thus, there is ambiguity as to the scope of the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required. 
Applicant’s Arguments
Applicant did not set forth arguments to rebut the rejection.
Response to Arguments
The rejection is maintained for the reasons set forth above. 
Claim 16 recites “wherein the measuring and remeasuring are carried out using Active Appearance Model (AAM) software”. The recitation of “using Active Appearance Model (AAM) software” renders the claim indefinite because a software may be changed or not accessible. Clarification and/or correction is required. 
Applicant’s Arguments
Applicant did not set forth arguments to rebut the rejection.
Response to Arguments
The rejection is maintained for the reasons set forth above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 17/517,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite method of reducing or preventing worsening of knee pain frequency by impacting a three-dimensional shape change of bone underlying articular cartilage in the affected joint, comprising (a) obtaining a first image of a bone at a joint of a patient (b) locally injecting into a joint of a patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide characterized by impacting shape change of bone underlying articular cartilage in the patient whereby shape change of the bone underlying articular cartilage in the patient is impacted; (c) obtaining a second image of bone underlying articular cartilage after the injecting; and (d) comparing the first image with the second image; and (e) determining impact of bone shape change from the injecting; and (f) determining a need for additional injecting based on the comparison. Both sets of claims recite wherein the repeating is over a period of weeks, and the peptide is administered in an amount in a range of 50 to 400 mg ±20%. Both sets of claims recite wherein the area of where pain is experienced is a knee joint. Both sets of claims recite wherein measurements are made in a femur, tibia, and patella. Both sets of claims recite wherein the measuring and remeasuring are carried out using Active Appearance Model (AAM) software, the injecting is intra-articular and the patient has been diagnosed with osteoarthritis (OA). Both sets of claims recite a method of treating pain, comprising: diagnosing a patient as suffering from pain as a result of osteoarthritis; obtaining a first image using MRI or X-ray imaging of bone underlying articular cartilage of an area of where pain is experienced by the patient diagnosed with osteoarthritis; locally injecting into the area of where pain is experienced, a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide of SEQ ID No. 1 characterized by impacting shape change of bone underlying articular cartilage in the patient, whereby shape change of the bone underlying articular cartilage in the patient is impacted, obtaining a second image using MRI or X-ray imaging of bone underlying articular cartilage after the injecting; comparing the first image with the second image; determining impact of bone shape change from the injecting based on the comparing; and determining a need for additional injecting based on the comparing, thereby reducing pain based on shape change of the bone in the area where pain was experienced by the patient. Both sets of claims recite method whereby bone shape and pain are changed in a patient diagnosed with osteoarthritis, comprising: obtaining a first image using MRI imaging of bone underlying articular cartilage prior to the injecting and determining patient pain; 4Atty Dkt. No.: BEAR-019USCON USSN: N/A locally injecting into a joint of a patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide of SEQ ID No. 1 characterized by impacting shape change of bone in the patient, obtaining a second image using MRI imaging of bone after the injecting and a second determination of patient pain; comparing the first image and patient pain with the second image and second determined patient pain; determining impact of bone shape change and patient pain from the injecting based on the comparison; and determining a need for additional injecting based on the comparison, repeating the injecting based on the comparison thereby impacting shape change of bone and pain in the patient. Thus, the claims of the ‘533 application anticipate the instant claims, and the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant argues that the rejection is a provisional rejection. This is because there are no claimed issued in these pending cases. Applicant argues that Applicant cannot determine any obviousness issues, and request that the rejection be held in abeyance.
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646